891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard O. BURGESS, Plaintiff-Appellant,v.Hollie PIHL, the State of Oregon, Defendants-Appellees.
No. 89-35326.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 8, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Burgess filed this action under 42 U.S.C. § 1983 (1982) against Judge Hollie Pihl of the Oregon state circuit courts.   The district court dismissed the action on the grounds that Judge Pihl possesses absolute immunity from damages for the actions complained of, pursuant to  Stump v. Sparkman, 435 U.S. 349 (1978), and an action against the state of Oregon is barred by sovereign immunity, under  Pennhurst State School & Hospital v. Halderman, 465 U.S. 89 (1984).   We agree and affirm.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3